Exhibit 3.1 ROSS MILLER Secretary of State 204 North Carson Street, Suite 4 Carson City, Nevada 89701-4520 (775) 684-5708 Website: www.nvsos.gov Articles of Incorporation (PURSUANT TO NRS 78) Filed in the office of /s/Ross Miller Ross Miller Secretary of State State of Nevada Document Number 20100062124-28 Filing Date and Time 01/29/20103:00 PM Entity Number E0036442010-0 USE BLACK INK ONLY – DO NOT HIGHLIGHT ABOVE SPACE FOROFFICE USE ONLY 1. Name of Corporation NORTHEAST ISLAND CORP. x Commercial Registered Agent [CSC Services of Nevada, Inc] 2.ResidentAgent For Service of Process: (check only one box) o Noncommercial Registered AgentOR¨ Office or Position with Entity (name and address below)(name and address below) Name of Noncommercial Registered Agent OR Name of Title of Office or Other Position with Entity Nevada Street Address City Zip Code Mailing Address (If different from street address City Nevada Zip Code 3.Authorized Stock: (number of shares corporation is authorized to issue) Number of shares With par value:10,000,000 blank check preferred shares, 100,000,000 common shares Par value Per share: $.001 Number of shares Without par value: 4. Name and Addresses Of the Board of Directors/Trustees: (each Director/Trustee must be a natural person at least 18 years of age: attach additional page if more than two directors/trustees) 1. Gene Maher Name 100 East Cook Avenue, Suite 101 Libertyville IL Street Address City State Zip Code 2. Name Street Address City State Zip Code 3. Name Street Address City State Zip Code 5.Purpose: (optional –see Instructions) The purpose of this corporation shall be: 6.Name, Address And Signature of Incorporator: (attach additional pages if more than one Incorporator) Corporation Service Company X By:/s/Elizabeth R. Konieczny Name Incorporator Signature: Elizabeth R. Konieczny 830 Bear Tavern Road West Trenton NJ Address City State Zip Code 7. Certificate of Acceptance of Appointment of Resident Agent I hereby accept appointment as Resident Agent for the above named corporation. X By:/s/ Elizabeth R. Konieczny 01/29/2010 Authorized Signature of R.A. or On behalf of R.A. Company Date This form must be accompanied by appropriate fees. CORPORATE CHARTER I, ROSS MILLER, the duly elected and qualified Nevada Secretary of State, do hereby certify that NORTHEAST ISLAND CORP., did on January 29, 2010, file in this office the original Articles of Incorporation; that said Articles of Incorporation are now on file and of record in the office of the Secretary of State of the State of Nevada, and further, that said Articles contain all the provisions required by the law of said State of Nevada. Certified By: Sandy Edwards Certificate Number: C20100201-0125 You may verify this certificate online at http://www.nvsos.gov/ IN WITNESS WHEREOF, I have hereunto set my hand and affixed the Great Seal of State, at my office on February 1, 2010. /s/ Ross Miller Ross Miller Secretary of State
